Citation Nr: 1112511	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim.  

In the present case, the Veteran was afforded with a PTSD examination in September 2006 in connection with his claim.  However, his representative wrote, in March 2011, that the Veteran's PTSD has worsened since the September 2006 VA PTSD examination.  The representative requested that the Veteran be afforded with a new examination.  See March 10, 2011, Appellant's Brief.  It is observed that the most recent PTSD examination was conducted more than four years ago, and the most recent treatment records pertaining to the Veteran's treatment for his disability are dated in November 2008.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand to secure recent treatment records, and for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the Veteran's service-connected PTSD, as well as the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional necessary information from the Veteran, request any outstanding VA treatment records pertaining to any treatment the Veteran has received for PTSD from May 2006 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the action outlined in item (1) has been accomplished to the extent possible, schedule the Veteran for an appropriate medical examination to determine the current level of severity of his PTSD disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested since May 2006 that are attributable to his service-connected psychiatric disability.  All signs and symptoms necessary for evaluating the Veteran's psychiatric disability should be reported in detail. 

b.  The examiner should conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's service-connected PTSD alone, the examiner should so state.

c.  The examiner should also specifically provide an opinion regarding the effect that the Veteran's psychiatric disability has on his occupational and social functioning.  

d.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected psychiatric disability and any non-service-connected psychiatric disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.



3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

